DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by CN109270825A (herein CN’825, 04/27/20 IDS) (English Translation is attached).
Regarding claim 1, CN’825 discloses a dark cavity laser (FIG. 1), comprising: a frequency stabilized laser output device (10-17) and a dark cavity laser device (3-9); 
wherein the frequency stabilized laser output device is configured to generate a laser light, and perform a frequency stabilized processing (via 14-16) on the generated laser light to output it to the dark cavity laser device as a pump light of a gain medium (alkali atoms) of a dark cavity; and 
the dark cavity laser device includes a main cavity (3), and a cavity of the main cavity is provided inside with a gas chamber (8) of a gain medium of a dark cavity laser light, wherein the gain medium of the dark cavity laser light is alkali metal atoms (8 comprises cesium atoms); the dark cavity laser device is configured to receive the pump light (FIG. 1), and form a polyatomic coherent stimulated radiation between transition .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN102593694A (herein CN’694, 04/27/20 IDS) in view of Zhu (US PG Pub 2009/0296760 A1).
Regarding claim 1, CN’694 discloses a dark cavity laser (FIG. 2), comprising: a pump laser (1-2) and a dark cavity laser device (4-8); 
wherein the pump laser is configured to generate a laser light (3), and to output it to the dark cavity laser device as a pump light of a gain medium of a dark cavity; and 

CN’694 does not disclose the pump laser being a frequency stabilized laser and configured to perform a frequency stabilized processing on the generated laser light.
Zhu discloses an optical pumping atomic frequency apparatus (FIG. 1) comprising a pump laser (6) that is frequency stabilized by tapping a portion of an output of the pump laser by a beam splitter (BS) detected by a photodetector (18) and an output of the photodetector is fed to a laser servo (14) for performing frequency control/stabilization of the pump laser ([0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump laser of CN’694 with the frequency stabilized laser setup as taught by Zhu in order to obtain a frequency stabilized dark cavity laser light by pumping the dark cavity with a frequency stabilized pump light.

Claim 2-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN’825.
Regarding claim 2, CN’825 has disclosed the dark cavity laser outlined in the rejection to claim 1 above.
CN’825 further discloses the cavity of the main cavity further comprises inside: a piezoelectric ceramic (6) with a large displacement configured to adjust a cavity length of the main cavity to change a cavity mode frequency of the main cavity, a first cavity mirror (4) and a second cavity mirror (5) of the main cavity; wherein the pump light is resonated with the alkali metal atoms in the gas chamber to output the generated dark cavity laser light from the second cavity mirror (FIG. 1).
CN’825 does not disclose the pump light passes through the piezoelectric ceramic with a large displacement and the first cavity mirror to enter the gas chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the piezoelectric ceramic on the cavity mirror where the pump light enters the gas chamber in order to obtain desired mode changing effect, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, CN’825 discloses the cavity of the main cavity is further successively provided outside with a heating and heat preservation apparatus (an atomic gas outdoor temperature control system, see the paragraph in the middle of page 3 of the English Translation) configured to heat the main cavity and control a temperature of the main cavity, and a magnetic shielding apparatus (9) configured to reduce an effect of an external magnetic field fluctuation on the alkali metal atoms.
Regarding claim 4, CN’825 discloses the frequency stabilized laser output device comprises: a pump laser source (10) configured to generate the laser light; a driving 
Regarding claim 5, CN’825 discloses the gas chamber is filled with pure cesium atoms (the gas chamber is filled with pure alkali metal atoms, see the paragraph in the middle of page 3 of the English Translation), or the gas chamber is filled with rubidium atoms and buffer gas.
Regarding claim 7, CN’825 discloses when the gas chamber is filled with the pure cesium atoms, the transition spectral line of the alkali metal atoms where the laser frequency generated by the pump laser source is locked to is a transition spectral line of a cesium 455 nm or 459 nm (see second the last paragraph on page 5 of the English Translation).
Regarding claim 10, CN’825 has disclosed the dark cavity laser outlined in the rejection to claim 1 above except the main cavity comprises single crystal silicon or glass ceramics. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main cavity with a material comprises single crystal silicon or glass ceramics in order to obtain desired thermal conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN’825 in view of Rotondaro et al. (US PG Pub 2020/0194955 A1).
Regarding claim 6, CN’825 has disclosed the dark cavity laser outlined in the rejection to claim 5 above except the gas chamber is filled with rubidium atoms and buffer gas, wherein the buffer gas is inert gas. Rotondaro discloses a diode pumped alkali laser (FIG. 1) comprising an optical cell (112) filled with alkali vapors (113) containing cesium or rubidium mixed with a buffer gas ([0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the cesium atoms with rubidium atoms mixed with a buffer gas that is an inert gas in order to obtain desired output wavelength for the dark cavity laser light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN’825 in view of Broderick et al. (US PG Pub 2020/0185874 A1).
Regarding claims 8 and 9, CN’825 has disclosed the dark cavity laser outlined in the rejection to claims 2 and 4 above except the driving circuit of the pump laser source is further configured to change a driving voltage of the piezoelectric ceramic with a large displacement to change the cavity mode frequency of the main cavity, or a length change of the piezoelectric ceramic with a large displacement is greater than half of a wavelength of the output dark cavity laser light. Broderick discloses a large displacement of a piezoelectric stack is made by changing a driving voltage and the voltage provides a large displacement greater that a half of a wavelength ([0039]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the piezoelectric ceramics of CN’825 with the driving circuit for changing a driving voltage to the piezoelectric ceramics so that the displacement is greater than a half of the wavelength of the output dark cavity laser light as taught by Broderick in order to maximize the tuning range of the output dark cavity laser light by enabling a large displacement of the piezoelectric ceramics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828